Citation Nr: 1821849	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1978, to January 31, 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.  

The Board remanded the case for further development in January 2015, and in an August 2017 decision, the Board reopened and remanded the above claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's glaucoma is a congenital disease that clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.





CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  38 U.S.C. §§ 1111, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining outstanding medical records.  In response to the Board's January 2015 remand, the agency of original jurisdiction (AOJ) sent a letter to the Veteran in June 2015 to identify and provide authorization forms for any non-VA health care providers.  The AOJ obtained the records for which the Veteran submitted a completed release.  The AOJ also obtained outstanding and updated VA treatment records and Social Security Administration (SSA) records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Service connection may be granted for diseases of congenital, developmental, or familial origin.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for glaucoma.

The Veteran has contended that his current advanced glaucoma in the left eye and no light perception (blindness) in the right eye are due to a progressive process that began with his juvenile glaucoma.  He has indicated that his enlistment examination did not show any problems with his eyes and that he did not have any symptoms or a diagnosis of glaucoma prior to service.  The Veteran, his representative, and his daughter have essentially contended that the stress of basic training and the military lifestyle caused or aggravated his juvenile glaucoma, inasmuch as these circumstances resulted in the in-service diagnosis of juvenile glaucoma that caused him to be medically discharged from service.  See, e.g., September 2005 written statement; February 2011 notice of disagreement; July 2014 Bd. Hrg. Tr. at 4-6, 15.

The Veteran's service treatment records show that his eyes were found to be normal at the time of the December 1977 enlistment examination, with the exception of a finding of defective vision (20/70 in the right eye and 20/30 in the left eye) resulting in the assignment of an E2 in the "PULHES" physical profile for eyes.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (PULHES profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The corresponding report of medical history shows the Veteran's reported history of eye trouble, noted by the examiner as occasional blurring of the right eye; however, the examiner did not provide a specific finding under the summary of defects and diagnoses section of the examination report to clearly identify that this symptomatology represented juvenile glaucoma at the time.  Approximately two weeks later, the examination report was reviewed by the doctor upon the Veteran's entrance to service, and it was determined that he had no disqualifying defects.

The service treatment records also show that the Veteran was seen for an initial screening eye examination on January 18, 1978, during forming week of recruit training at Parris Island.  He was referred for an ophthalmology consultation based on findings from that examination at which time the examiner confirmed the diagnosis of juvenile glaucoma, which was worse in the right eye than the left eye.  A January 23, 1978, service treatment record also shows that the Veteran reported a history of intermittent "blurring" of vision in the right eye approximately three weeks prior to his arrival at Parris Island, with no other visual symptoms and no prior treatment.  He reported that the blurring had remained about the same since he had been at Parris Island.

The subsequent Medical Board report from that same month shows that the Veteran was enlisted in error and recommended for discharge due to an unacceptable defect of juvenile glaucoma, worse in the right eye than the left, that existed prior to enlistment.  The Veteran signed a January 1978 statement indicating that he did not want to submit a statement in rebuttal after being informed of the recommendation of the Medical Board that he be discharged by reason of being enlisted in error, i.e., failure to meet enlistment physical standards.

The VA treatment records show that the Veteran's current advanced glaucoma in the left eye and no light perception (blindness) in the right eye are due to a progressive process that began with his juvenile glaucoma.  See, e.g., October 2010 VA treatment record.

Initially, the record raises the question of whether the Veteran's glaucoma existed prior to his military service.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Where the presumption of soundness has initially attached, the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disease or injury was both preexisting and not aggravated by service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), and Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  VA is not precluded from determining that the presumption of soundness is rebutted, even if there is conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").  A determination that a condition had its onset prior to service may be supported by contemporaneous evidence or recorded history in the record which provides a sufficient factual predicate to support a medical opinion (Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based on statements made by a veteran about the preservice history of the condition (Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).

A preexisting injury or disease is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the condition.  See Wagner, 370 F.3d at 1096 (holding that when no preexisting condition noted on entry to service, government may show lack of aggravation by establishing that any increase was due to the natural progress of the preexisting condition).  In addressing the aggravation prong of the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation, rather than the notion that the record contains insufficient evidence of aggravation.  See Horn, 25 Vet. App. at 235.

The clear and unmistakable evidentiary standard requires that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted); Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).

The presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing 38 C.F.R. § 3.303(c), Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects), and Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply")).  However, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.

In this case, the presumption of soundness applies because the evidence establishes that the Veteran's glaucoma is a congenital disease, and it is unclear whether this condition was present during the December 1977 enlistment examination.  Based on the information contained in the service treatment records for enlistment and entrance to service as discussed above, including the fact that the examiner marked that the eyes were normal with the exception of defective vision, it cannot be said that glaucoma was noted at the time of the examination.  As such, the Veteran is legally presumed to have been sound at entrance to service as to glaucoma.

Nevertheless, the Board finds that the Veteran's glaucoma clearly and unmistakably existed prior to service.  The Board requested a VA medical opinion to have an examiner consider the complete history of the development of the disorder.  The August 2017 VA examiner determined that, after extensive record review, it was evident that the Veteran's glaucoma, a congenital disease, was juvenile glaucoma prior to his entering military service, with the right eye more advanced in the disease than the left eye.  In so finding, she explained that glaucoma is a slowly developing disease; it usually takes years to develop enough to show any damage, and visual acuity loss is the last symptom.  The examiner noted that other signs/symptoms, such as peripheral field loss, increase in optic nerve cup size, and increase in intraocular pressure, are not noticeable to the patient and must be observed on objective testing.  She explained that the Veteran's right eye already had no cup on his optic nerve in January 1978, meaning that the glaucoma had already been there for years, as it was impossible for a patient to lose that much neural tissue in 21 days (i.e., the length of the Veteran's service in this case).  In addition, the examiner indicated that glaucoma has two well-established and published risk factors: race and family history.  In this case, the record indicates that the Veteran's race is one of those identified by the examiner to be a risk factor for developing glaucoma.

The Board finds that the August 2017 VA opinion is highly probative on this matter, as it is based on a review of the claims file and is supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is also no contrary medical opinion of record, and other medical evidence supports the VA examiner's findings.  For example, the Board observes that the January 1978 medical board report may be insufficient, when considered by itself, to address the question of a preexisting condition because ot does not contain a complete rationale; however, the findings in that report do also indicate that the disorder existed prior to the Veteran's service.

In addition, a September 2003 VA treatment record for a visual impairment review indicates that the Veteran was in basic training when it was discovered that he had glaucoma and was discharged.  It was noted that the Veteran felt that he was entitled to a presumption of soundness despite a very short period of service.  It was also noted that his initial service connection claim was denied, and his records were reviewed by his VA glaucoma specialists who determined that there would not have been enough time while he was in service for this type of condition to have developed. 

The Veteran also submitted a February 2006 private treatment provider written statement from Dr. R.W. in which he noted review of the Veteran's service treatment records showing his reported history of eye trouble prior to induction and the physical examination noting subnormal vision in the right eye without a cause detected.  Dr. R.W. indicated that, in retrospect, it seemed obvious that the cause of this symptomatology was glaucoma and glaucoma-related damage.  In other words, he indicated that the glaucoma existed prior to service.

The Board notes that the Veteran testified that he did not have juvenile glaucoma when he joined the Marines.  See Bd. Hrg. Tr. at 5-6; see also, e.g. January 2018 written statement.  His mother also provided a March 1978 written statement indicating that she did not know that he had an eye condition until he was in service.  However, as discussed above, the August 2017 VA examiner explained that the signs or symptoms of the disorder are not noticeable to patients and must be observed on objective testing.  Moreover, even assuming that the Veteran and his mother are competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.  Dr. R.W.'s private opinion is also consistent with that determination.

The Veteran also testified that he did not notice any problems with his eyes prior to joining the military, including blurry vision or a need to wear glasses; the first time that he noticed problems with his eyes was three or four years after he returned home from service, at which time he noticed that he had blurred vision.  See Bd. Hrg. Tr. at 12-14.  However, the Board finds that such a contention is not consistent with the contemporaneous record, as discussed above, and is outweighed by the affirmative evidence showing otherwise.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  Indeed, the Veteran's own statements at entrance to service show that he had disturbances in his vision, which supports the VA examiner's findings as to signs of a slowly developing disease, as well as Dr. R.W.'s determination as to a preexisting disorder.  A January 23, 1978, service treatment record also shows that the Veteran reported a history of intermittent "blurring" of vision in the right eye approximately three weeks prior to his arrival at Parris Island.  In any event, as previously noted, the August 2017 VA examiner explained that other signs/symptoms of glaucoma, such as an increase in optic nerve cup size, are not noticeable to the patient and must be observed on objective testing and that the specific medical presentation in the Veteran indicated that the glaucoma had already been there for years.

The Board also finds that the glaucoma clearly and unmistakably was not aggravated by service.  As discussed above, the Veteran's service treatment records document treatment related to the eyes.  Notably, the January 23, 1978, service treatment record shows that the Veteran reported a history of intermittent blurring of vision in the right eye approximately three weeks prior to his arrival at Parris Island that had remained about the same since he had been at Parris Island.  To the extent that the Veteran has contended that he did not have this symptomatology in service (see, e.g., January 2018 written statement), the Board finds that such a contention is not consistent with the contemporaneous record, as discussed above, and is outweighed by the affirmative evidence showing otherwise.  See Curry, supra.

A January 18, 1978, optometry clinic service treatment record also shows that the Veteran's unaided visual acuity was 20/200 in the right eye (improved to 20/60 with a prescription for glasses given at that time) and 20/100 in the left eye (improved to 20/30 with a prescription for glasses given at that time).  See also January 18, 1978, consultation request from optometry clinic to ophthalmology to rule out pathology (noting history of no previous prescription with corrected visual acuity from earlier record provided and eye findings including deep optic cups).  It is noted that, after the correction for the refractive error with glasses, the Veteran's visual acuity at that time was the same in the left eye and better in the right eye when compared to the findings on the enlistment examination.

There are also several medical opinions of record addressing this matter.  The Board acknowledges the February 2006 private opinion from Dr. R.W.; however, it is inadequate inasmuch as it is internally inconsistent as to the issue of in-service aggravation.  Dr. R.W. indicated that it appeared that the Veteran noted a worsening of his chronic blurred vision in his right eye during the time he was in service, but determined that it was difficult to know whether it worsened during service because there was no documentation of his ophthalmic status prior to service.  He then determined that the Veteran's ophthalmic status appeared to have worsened during his time in service without further explanation.  The opinion that the glaucoma worsened during service appears to be based on the Veteran's current reported history; however, it is unclear if Dr. R.W. considered the Veteran's reports in the service treatment records that the Board has found to be more probative as to the nature of the blurred vision symptomatology, as discussed above.

On the other hand, the August 2017 VA examiner opined that it was impossible to determine the exact amount of progression during the Veteran's 21 days of service due to a lack of data; however, it was more likely than not that service did not cause a progression of the glaucoma.  In so finding, the examiner explained the slowly-developing nature of glaucoma (usually years to develop enough to show any damage), as discussed above, and that it was impossible to lose as much neural tissue as the Veteran had lost in 21 days.  The examiner also indicated that military service would not cause the risk factors for glaucoma to change or increase.  Regarding the Veteran's contention as to the stress of military life, the examiner acknowledged that basic training does increase physical exercise; however, she explained that exercise and reducing eye intraocular pressure reduces glaucoma (citing to the Mayo Clinic website).  As such, she indicated that exercise can be beneficial to glaucoma rather than detrimental.

In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the VA examiner's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  The VA examiner's opinion is supported by the notation of review of the Veteran's records by his VA glaucoma specialists in the September 2003 VA treatment record that there would not have been enough time while he was in service for this type of condition to have developed.  The Board also observes that the January 1978 medical board report is insufficient, when considered by itself, to address the question of aggravation because does not contain a complete rationale; however, the findings in that report do indicate that the disorder was not aggravated by the Veteran's service.

The Board has considered the Veteran, his representative, and his daughter's statements; however, even assuming that they are competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.  

Based on the foregoing, the Board concludes that the presumption of soundness has been rebutted because there is affirmative evidence that the Veteran's glaucoma is a congenital disease that clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  Thus, service connection for glaucoma must be denied.


ORDER

Entitlement to service connection for glaucoma is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


